In a proceeding to stay the arbitration of an automo*514bile insurance claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated November 28, 1990, which denied the petition.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the misrepresentation made by the respondent Janet J. LoGatto, also known as Janet J. LoGatto Cermak, as to her true address does not render the automobile insurance policy void ab initio. The law is well settled that cancellation of an automobile insurance policy may be prospective only, even if the application is deceptive or fraudulent (see, Aetna Cas. & Sur. Co. v O’Connor, 8 NY2d 359; Matter of Liberty Mut. Ins. Co. v McClellan, 127 AD2d 767; Middlesex Ins. Co. v Carrero, 103 AD2d 694; Teeter v Allstate Ins. Co., 9 AD2d 176, affd 9 NY2d 655; Vehicle and Traffic Law § 313 [1] [a]). Accordingly, the Supreme Court properly denied the petition to stay arbitration of the respondents’ claim. Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.